Title: From George Washington to William Booker, 7 July 1797
From: Washington, George
To: Booker, William



Sir,
Mount Vernon 7th July 1797

Your letter of the 3d instant from Richmond was recd by the last Post, and I embrace tomorrow’s Mail, the first since its arrival, to thank you for your attention to my request; to inform you that I shall be much pleased to see you here between the 20th & 27th according to promise; and that the Scantling got for the old, shall either be accomodated to the new Thrashing Machine, or other provided by the time above mentioned: and will have the Iron, and every thing else ready to avoid delay which cannot well happen as I have half a dozn Carpenters, & Blacksmiths of my own.
Should any thing happen (wch I hope will not) to prevent you from being here at the appointed time, be so good as to inform Yr Most Obedt Servant

Go: Washington

